Citation Nr: 0015964	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-49 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for memory loss, 
decrease in concentration, insomnia, night sweats, and lack 
of motivation.

3.  Entitlement to service connection for respiratory 
problems, to include as a result of undiagnosed illness.

4.  Entitlement to service connection for fatigue and joint 
pain, to include as a result of undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as a result of undiagnosed illness.

6.  Entitlement to service connection for loose teeth and 
receding gums, to include as a result of undiagnosed illness.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to March 
1980, and from November 1990 to July 1991.  He served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that in a record associated with his October 
1997 VA dental examination, the veteran has indicated that he 
suffers from a dental condition associated with trauma he 
suffered in service.  Although the veteran's claim for loose 
teeth and receding gums as a result of undiagnosed illness 
has been adjudicated by the RO, entitlement to service 
connection for a dental disorder on a direct service 
connection basis (to include entitlement to service 
connection for a dental disorder for the purposes of dental 
treatment eligibility) has not been adjudicated by the RO, 
and it is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran's claim of entitlement to service connection 
for a skin disability is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  With regard to the claims for disabilities manifested by 
memory loss, decrease in concentration, insomnia, night 
sweats, lack of motivation, respiratory problems, and fatigue 
and joint pain, to include as a result of undiagnosed 
illness, the claims file includes competent evidence of 
pertinent signs or symptoms, objective indications of chronic 
disability, and evidence of a nexus between chronic 
disability and an undiagnosed illness.

4.  The veteran's dental condition has been attributed to a 
known clinical diagnosis, generalized periodontal disease.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claims of entitlement to service connection 
for disabilities manifested by memory loss, decrease in 
concentration, insomnia, night sweats, lack of motivation, 
respiratory problems, and fatigue and joint pain, are well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

3.  The veteran has not presented a well-grounded claim with 
respect to service connection for loose teeth and receding 
gums as a result of an undiagnosed illness.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving fatigue, muscle pain and 
joint pain.  38 C.F.R. § 3.317(b).  "Objective indications" 
include both objective evidence perceptible to an examining 
physician and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  A well-grounded claim for service 
connection requires that three elements be satisfied.  First, 
there must be competent evidence of a current disability, as 
established by a medical diagnosis; second, there must be 
competent evidence of an incurrence or aggravation of a 
disease or injury in service, as established by lay or 
medical evidence, as appropriate; and third, there must be 
competent evidence of a nexus or relationship between the 
inservice injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  A 
claim may also be well grounded based on chronicity and 
continuity of symptomatology.  38 C.F.R. § 3.303(b); see also 
Savage v. Gober, 10 Vet. App. 488 (1997).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness requires the submission of evidence of:  
(1) Active military, naval, or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf War; (2) 
the manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

I.  Skin Disability

An October 1993 VA examination reflects a diagnosis of 
chronic dermatitis, type unspecific, incurred in service.  
The diagnosis rendered by the VA physician appears to 
medically link the veteran's current skin disability to his 
service.  Accordingly, the Board finds that the veteran has 
submitted evidence sufficient to well ground his claim of 
service connection for a skin disability.

II.  Memory loss, decrease in concentration, insomnia, night 
sweats, lack of motivation, respiratory problems, fatigue, 
joint pain, and headaches.

The evidence of record reveals that there has not been a 
definite diagnosis to account for the veteran's complaints of 
memory loss, decrease in concentration, insomnia, night 
sweats, lack of motivation, respiratory problems, fatigue, 
joint pain, and headaches.  The Board therefore looks to the 
provisions of 38 U.S.C.A. § 1117 to see if the claims are 
well-grounded under the provisions dealing with disability 
due to undiagnosed illness.

The record shows that the veteran had the requisite military 
service during the Persian Gulf War.  The General Counsel's 
opinion cited earlier also provides that a well-grounded 
claim requires proof of one or more signs or symptoms of 
undiagnosed illness.  In this regard, the veteran's reports 
of memory loss, decrease in concentration, insomnia, night 
sweats, lack of motivation, respiratory problems, fatigue, 
joint pain, and headaches are deemed to be sufficient to meet 
that element, as such symptoms are reasonably susceptible to 
observation on his part.  With respect to the third element 
for a well-grounded claim, "objective indications" include 
both objective evidence perceptible to an examining physician 
and other nonmedical indicators which are capable of 
independent verification.  After reviewing the various 
medical records which include pertinent complaints voiced by 
the veteran as well as medical references to memory loss, 
decrease in concentration, insomnia, night sweats, lack of 
motivation, respiratory problems, fatigue, joint pain, and 
headaches, the Board believes that there are sufficient 
objective indications of record.  Lay statements from the 
veteran's friends, coworkers, and family members also add 
credible support to the veteran's claims.  The Board believes 
the veteran's statements and testimony regarding a nexus 
encompasses matters which are capable of lay observation so 
as to effectively well-ground these claims.  38 U.S.C.A. 
§ 5107(a).

III.  Dental Claim

At an October 1997 VA dental examination, the veteran 
complained of pain on chewing and loose teeth.  The diagnosis 
was generalized periodontal disease, with bone loss, etiology 
unknown.  Accordingly, since medical personnel have 
attributed the veteran's dental condition to a clinically 
diagnosed disorder, the undiagnosed illness provisions of 38 
U.S.C.A. § 1117 provide no basis to render the claim well 
grounded under that statute.

ORDER

The veteran's claim of entitlement to service connection for 
a skin disability is well grounded, and the veteran's claims 
of entitlement to service connection for memory loss, 
decrease in concentration, insomnia, night sweats, lack of 
motivation, respiratory problems, fatigue, joint pain, and 
headaches as due to an undiagnosed illness are also well-
grounded.  To this extent, the appeal is granted, subject to 
the provisions set forth in the following remand portion of 
this decision.

Entitlement to service connection for loose teeth and 
receding gums as due to undiagnosed illness is denied.


REMAND

As the veteran has presented well grounded claims, the Board 
must now evaluate the claims on the merits based on all the 
evidence of record.  The Board finds that additional 
development is necessary to ensure the promulgation of a 
fully informed decision.  In this regard, the Board observes 
that while the October 1993 VA examiner linked a skin 
disability to the veteran's service, it does not appear that 
the examiner had the benefit of reviewing the veteran's 
entire medical records.  Accordingly, the veteran should be 
afforded an examination to determine the nature and etiology 
of his skin disability by a physician who has the veteran's 
claims file available for review.

With regard to the well-grounded claims of entitlement to 
service connection for memory loss, decrease in 
concentration, insomnia, night sweats, lack of motivation, 
respiratory problems, fatigue, joint pain, and headaches, the 
VA by law has a duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).  Moreover, as these claims involve consideration 
of whether the reported symptoms are due to undiagnosed 
illness, matters of some medical complexity are raised which 
must be resolved.  The Board notes that although the veteran 
has been duly afforded various VA medical examinations, it 
appears that no clear medical determination has been made as 
to whether any of the asserted symtomatology is due to an 
undiagnosed illness.  In view of this apparent uncertainty, 
additional development of the medical evidence is necessary 
before the Board may proceed with appellate review.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  All pertinent VA medical records not 
already of record should be associated 
with the veteran's claims file.

2.  After the above development is 
completed, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of the veteran's skin 
disability.  The claims folder should be 
made available to the examiner.  The 
examiner should then express an opinion, 
with full rationale, as to whether it is 
as least as likely or not that the 
veteran's skin disability is related to 
his military service.

3.  The veteran should also be scheduled 
for special VA examinations to ascertain 
the nature and etiology of his claimed 
symptomatology of memory loss, decrease 
in concentration, insomnia, night sweats, 
lack of motivation, respiratory problems, 
fatigue, joint pain, and headaches.  It 
is imperative that the examiner review 
the claims file in connection with the 
examinations, and all indicated special 
studies and tests are to be accomplished.  
All clinically perceptible indications of 
the claimed memory loss, decrease in 
concentration, insomnia, night sweats, 
lack of motivation, respiratory problems, 
fatigue, joint pain, and headaches should 
be reported by the examiner.  After 
reviewing the claims file and examining 
the veteran, the examiners should clearly 
indicate whether or not the claimed 
memory loss, decrease in concentration, 
insomnia, night sweats, lack of 
motivation, respiratory problems, 
fatigue, joint pain, and headaches can be 
attributed to undiagnosed illnesses as 
set forth in the law and regulations.  

4.  Thereafter, the RO should adjudicate 
the claim for service connection for a 
skin disability on the merits.  The RO 
should also review the expanded record 
and determine whether the veteran's 
claims based on memory loss, decrease in 
concentration, insomnia, night sweats, 
lack of motivation, respiratory problems, 
fatigue, joint pain, and headaches can be 
granted under all applicable laws and 
regulations, including those addressing 
disability due to undiagnosed illness.  
As to any claim which remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to clarify matters of medical 
complexity.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 



